

ACKNOWLEDGEMENT, CONSENT AND WAIVER AGREEMENT
This Acknowledgement, Consent and Waiver Agreement (this “Agreement”), dated as
of December 29, 2016, is entered into by and among Comstock Mining Inc., a
Nevada corporation (“Comstock”), Northern Comstock LLC, a Nevada limited
liability company (“Northern Comstock”), DWC Resources Inc., a Nevada
corporation (“DWC”), The InterGroup Corporation, a Delaware corporation
(“InterGroup”), Santa Fe Financial Corporation, a California corporation (“Santa
Fe”), Portsmouth Square, Inc., a California corporation (“Portsmouth”) and John
V. Winfield (“Winfield”). Reference is made to: (i) the Limited Liability
Company Operating Agreement of Northern Comstock, dated as of October 19, 2010,
as amended prior to the date hereof (the “NC Agreement”), by and among Comstock,
DWC and Winfield; and (ii) Stockholders Agreement, dated as of July 29, 2015
(the “Stockholders Agreement”), by and among Comstock, Northern Comstock, DWC,
InterGroup, Santa Fe, Portsmouth and Winfield.
WHEREAS, Comstock desires to enter into a debenture to borrow $12,000,000 on
term substantially consistent with those set forth in the term sheet attached
hereto as Exhibit A (the “Debenture”); and
WHEREAS, pursuant to the Stockholders Agreement, Comstock is not permitted to
incur certain indebtedness without the prior consent of Northern Comstock, DWC,
InterGroup, Santa, Portsmouth and Winfield; and
WHEREAS, Comstock is obligated to make certain capital contributions to Northern
Comstock pursuant to, and in accordance with, the terms of the NC Agreement and
Comstock will use some of the proceeds of the Debenture to make capital
contributions to Northern Comstock in an amount equal to $330,000; and
WHEREAS, in connection with the foregoing, Comstock, Northern Comstock, DWC,
InterGroup, Santa, Portsmouth and Winfield have determined to enter into this
Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agree as
follows:
1. Each of Northern Comstock, DWC, InterGroup, Santa, Portsmouth and Winfield
hereby consent to and authorize Comstock to incur the indebtedness and perform
the obligations and cause its subsidiaries to perform the obligations,
contemplated by the Debenture.
2. Each of Northern Comstock, DWC and Winfield hereby irrevocably waives any
defaults arising from, or related to, the failure of Comstock to make capital
contributions or incur other expenditures required pursuant to the NC Agreement
on or prior to the date hereof.
3. Each of Northern Comstock, DWC and Winfield hereby acknowledges and agrees
that the closing of the Debenture and the transactions contemplated thereby
shall not be deemed to constitute a “Liquidity Surplus Event,” a “One Payment
Liquidity Surplus Event” or a “Two Payment Liquidity Surplus Event,” in each
case, as defined in the NC Agreement.
4. Each person signing this Agreement represents and warrants that he is duly
authorized and has legal capacity to execute and deliver this Agreement. Each
party represents and warrants to the other parties that the execution and
delivery of the Agreement and the performance of such party’s obligations
hereunder have been duly authorized and that the Agreement is a valid and legal
agreement binding on such party and enforceable in accordance with its terms and
each party agrees to indemnify and hold harmless each other party from any claim
that such authority did not exist.
5. The parties agree that, from time to time, each of them will execute and
deliver, or cause to be executed and delivered, such further agreements and
instruments and take such other action as may be necessary to effectuate the
provisions, purposes, and intents of this Agreement.


6. This Agreement shall be governed by and be construed in accordance with the
laws of the State of New York, without giving effect to the principles of
conflicts of laws thereof.




--------------------------------------------------------------------------------




7. This Agreement may be executed by facsimile and electronically by pdf and in
one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered (including by facsimile and
electronically by pdf) to the other parties hereto.
[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement, Consent
and Waiver Agreement to be duly executed and delivered, all as of the date first
set forth above.
 
 
 
 
COMSTOCK MINING INC.
 
 
By:
 
/s/ Corrado De Gasperis
 
 
Name: Corrado De Gasperis
 
 
Title: President and Chief Executive Officer
 
NORTHERN COMSTOCK LLC
 
 
By:
 
/s/ John V. Winfield
 
 
Name: John V. Winfield
 
 
Title: Manager
 
DWC RESOURCES, INC.
 
 
By:
 
/s/ John V. Winfield
 
 
Name: John V. Winfield
 
 
Title: Chairman
 
THE INTERGROUP CORPORATION
 
 
By:
 
/s/ John V. Winfield
 
 
Name: John V. Winfield
 
 
Title: Chairman
 
SANTA FE FINANCIAL CORPORATION
 
 
By:
 
/s/ John V. Winfield
 
 
Name: John V. Winfield
 
 
Title: Chairman

 
PORTSMOUTH SQUARE, INC.
 
 
/s/ John V. Winfield
 
Name: John V. Winfield
 
Title: Chairman




 
/s/ John V. Winfield
 
Name: John V. Winfield
 
 





--------------------------------------------------------------------------------










